Citation Nr: 0333973	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for vaginitis, 
cystitis, and a urinary tract infection.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for major depressive 
disorder.  

4.  Entitlement to service connection for residuals of a 
right wrist sprain.  

5.  Entitlement to service connection for a left wrist 
condition.  

6.  Entitlement to service connection for residuals of a left 
ankle sprain.  

7.  Entitlement to service connection for a right ankle 
condition.  

8.  Entitlement to service connection for a bilateral hand 
condition.  

9.  Entitlement to service connection for a bilateral foot 
condition.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1971 to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In May 2003, a personal hearing was conducted at the Board in 
Washington, DC, before the undersigned Veterans Law Judge.  
At that hearing, the veteran raised issues concerning service 
connection for gall bladder and bilateral knee disorders, and 
increased ratings for giardia lamblia and eczematoid 
dermatitis with urticaria.  Those issues have not been 
considered by the RO and so are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  At the May 2003 personal hearing, the veteran withdrew 
the appeal of her claim for service connection for diabetes 
mellitus.  

2.  The medical evidence shows that the veteran currently has 
symptoms and clinical findings that are residuals of an in-
service right wrist sprain.  

3.  The medical evidence shows that the veteran currently has 
symptoms and clinical findings that are residuals of an in-
service left ankle sprain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of her claim for service connection for 
diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).  

2.  Residuals of a right wrist sprain were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

3.  Residuals of a left ankle sprain were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals that the RO has not 
complied with the new statutory and regulatory provisions.  
However, as discussed below, the veteran will not be 
prejudiced by the Board's action as to the issues addressed 
below.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Several of the issues, however, will be the subject of the 
Remand following this decision.  

Analysis

Service connection for diabetes mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  At a May 2003 
personal hearing before the undersigned Veterans Law Judge, 
the veteran withdrew her appeal as to this issue and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

Service connection for residuals of a right wrist sprain

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The service medical records show that the veteran sprained 
her right wrist in March 1972.  The report of her separation 
examination, however, does not reflect any complaints or 
abnormal clinical findings regarding her right wrist.  

During a May 2002 VA orthopedic examination, the veteran 
stated that her right wrist had continued to give her pain 
since the in-service injury.  She described global pain, with 
no focal complaints.  She denied using a wrist brace or any 
protective device.  She was also unable to localize any 
specific area of discomfort, but stated that her hand was 
particularly bothersome when she had to type for a prolonged 
period of time.  On examination, there was no evidence of 
right wrist swelling.  The examiner reported 20 degrees of 
radial deviation of the wrist and 40 degrees of ulnar 
deviation.  There was 50 degrees of dorsiflexion and 
55 degrees of volar flexion.  The veteran complained of 
discomfort on palpation throughout the wrist in a non-
dermatomal distribution.  Tinel's sign was negative.  She 
complained of pain throughout all of her fingers, but there 
was no limitation of motion with making a fist and 
straightening her digits in both hands.  X-rays of the right 
hand and wrist reportedly showed a suggestion of some mild 
cyst formation in the juxta-articular areas of the lesser 
digits, which the radiologist indicated may represent an 
occult inflammatory arthropathy.  The examiner commented that 
the veteran's current right wrist difficulty was at least as 
likely as not related to her right wrist sprain in service.  

A March 2003 private physician's report notes the veteran's 
complaint of tenderness in her right wrist.  The examiner did 
not list any pertinent abnormal clinical findings.  However, 
he did state that he felt that the veteran's playing 
volleyball in service "contributed to make the pain in [her 
wrist] worse."  

At her personal hearing in May 2003, the veteran did not 
provide any specific testimony regarding her right wrist, 
other than to state generally that doctors had indicated to 
her that her problems with it were due to her sprain in 
service.  

Considering the veteran's documented right wrist sprain 
during service, her reported continued symptomatology, and 
the opinions by the recent examiners linking the veteran's 
current right wrist complaints with the in-service injury, 
the Board finds that the evidence favors granting service 
connection for residuals of a right wrist injury.  

Therefore, service connection for residuals of a right wrist 
injury is granted.  



Service connection for residuals of a left ankle sprain

The service medical records document that the veteran 
sprained her left ankle in November 1971; x-rays at the time 
were negative.  The report of her separation examination does 
not note any pertinent complaints or abnormal clinical 
findings.  

The private and VA treatment records since the veteran's 
separation from service do not reflect any complaints, 
abnormal clinical findings, or treatment relative to her left 
ankle.  

On VA compensation examination in May 2002, the veteran 
reported that, since her 1971 left ankle sprain, she "had 
had a tendency to turn her ankle over quite a bit."  On 
examination, she was noted to walk with a non-antalgic gait.  
There was no evidence of swelling of the left ankle.  
Dorsiflexion was possible to 20 degrees and plantar flexion 
to 45 degrees.  The veteran complained of tenderness to 
palpation over the posterolateral aspect of the ankle.  There 
was no obvious instability.  X-rays were reportedly normal.  
The examiner commented that "any difficulties with regard to 
[the veteran's] left ankle, however mild, are likely related 
to her left ankle sprain."  

At her personal hearing in May 2003, the veteran did not 
provide any specific testimony regarding her left ankle, 
other than to state generally that doctors had indicated to 
her that her problems with it were due to her sprain in 
service.  

Based on the veteran's reported symptoms at the May 2002 
examination and the examiner's attribution of those symptoms 
to the in-service injury, the Board finds that the 
preponderance of the evidence favors service connection for 
residuals of a left ankle injury.  

Therefore, the Board concludes that the criteria for service 
connection for residuals of a left ankle sprain are met.  




ORDER

The claim for service connection for diabetes mellitus is 
dismissed.  

Service connection for residuals of a right wrist sprain is 
granted.  

Service connection for residuals of a left ankle sprain is 
granted.  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The record does not reflect that the RO has provided the 
veteran with any notice as to the evidence that is necessary 
to establish her claims.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, when 
providing the veteran with notice as required by the VCAA, 
the RO must explain to the veteran that a full year is 
allowed to respond to a VCAA notice.

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  The veteran should be notified as 
to the specific types of evidence that are 
needed to establish her claims for service 
connection for vaginitis, cystitis, a urinary 
tract infection, major depressive disorder, a 
left wrist condition, a right ankle 
condition, a bilateral hand condition, and a 
bilateral foot condition.  In particular, the 
RO must ensure that all VCAA notice 
obligations have been satisfied in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent. 

2.  After ensuring compliance with the VCAA, 
the RO should again consider the veteran's 
claims, including review of all evidence 
obtained since the supplemental statement of 
the case in October 2002.  If any action 
taken remains adverse to the veteran, she 
should be furnished a supplemental statement 
of the case and should be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



